2015 UT App 227



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF E.C. AND R.C.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.



                              R.R.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20150528-CA
                    Filed September 11, 2015

       Fourth District Juvenile Court, Provo Department
            The Honorable Brent H. Bartholomew
                          No. 1070100

             Erik G. Jacobson, Attorney for Appellant
          Sean D. Reyes and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1     R.R. (Mother) appeals the termination of her parental
rights after she voluntarily relinquished her parental rights in
open court. We affirm.

¶2      When a parent voluntarily relinquishes his or her parental
rights under Utah Code section 78A-6-514, the relinquishment is
effective immediately upon signing, and the relinquishment is
irrevocable. See Utah Code Ann. § 78A-6-514(4) (LexisNexis
                              In re E.C.


2008). The court accepting the relinquishment must certify to the
best of its information and belief that the parent executing the
relinquishment has read and understood the relinquishment and
has signed the relinquishment freely and voluntarily. See id.
§ 78A-6-514(3). The juvenile court’s determination that a parent
voluntarily relinquished his or her parental rights will not be
overturned unless the decision was clearly erroneous, meaning
that the decision was against the clear weight of the evidence.
See In re A.G., 2001 UT App 87, ¶ 4, 27 P.3d 562.

¶3     Mother asserts that the juvenile court erred in
determining that she voluntarily relinquished her parental rights
because she claims that she did not understand that the children
might be moved from their placement following her
relinquishment. However, the record demonstrates that
Mother’s decision to relinquish her children was voluntary.
Mother testified that she fully understood the contents of the
petition, and that she was freely and voluntarily relinquishing
her parental rights. Mother also testified that she was not under
the influence of any substances that affected her decision, and
she verified that she had not been induced or coerced to
relinquish her parental rights.

¶4     The record also demonstrates that Mother understood
that the children might be moved from their placement
following her relinquishment. Mother testified that she
understood that the children remained in the care of the Division
of Child and Family Services for adoption placement purposes,
and that there was no guarantee that the children would remain
in her cousin’s custody after she relinquished her parental rights.
Mother also testified that she felt that it was in the children’s best
interests to relinquish her parental rights so that the children
could be adopted.

¶5     The juvenile court’s finding that Mother voluntarily
relinquished her parental rights is supported by the clear weight



20150528-CA                      2                2015 UT App 227
                          In re E.C.


of the evidence. Because the juvenile court’s findings are
supported by the clear weight of the evidence, we cannot say
that the juvenile court erred by terminating Mother’s parental
rights. See In re A.G., 2001 UT App 87, ¶ 4. Accordingly, the
juvenile court’s order terminating Mother’s parental rights is
affirmed.




20150528-CA                   3             2015 UT App 227